VANDE WALLE, Justice,
concurring specially.
The appeal in this matter was not, as Justice Pederson’s opinion indicates at footnote No. 1, presented to the district court on the basis of Section 15-53.1-20(5), N.D. C.C., nor was that statute the basis of the appeal to this court. Nevertheless, it is obvious from the wording of the statute that it is applicable to the proceedings which are the subject of this appeal. The statute requires logical boundaries following a uniform pattern without undue irregularities. In this regard it is closely connected to Section 15-53.1-06(3)(d), which requires the county committee to consider evidence with respect to the size, geographical features, and boundaries of the district. Subsection 4 of the section requires the county committee to make specific findings relative to these factors. As Justice Peder-son notes, there was evidence but no findings on these specific factors. Perhaps the proposed irregular boundaries caused the county committee to forego making any findings on the boundaries of the district.
I understand from the testimony that the reason for the irregular boundaries was to accommodate everyone’s wishes, i.e., those persons who wished to have their land detached from Solen School District and attached to Flasher School District would be permitted to do so and those who wished to have their land remain in the Solen School District would be permitted to do so. The only additional requirement appears to *438have been that the area detached from Solen and attached to Flasher be contiguous in accordance with Section 15-53.1-05. I would be less than candid if I did not admit that in my experience that portion of Section 15-53.1-20(5) which prohibits the county committees and the State Board from approving reorganization or annexation proposals that do not “have logical boundaries following a uniform pattern without undue irregularities” may have been observed more in the breach than in actual application. But “logical boundaries following a uniform pattern without undue irregularities” is far from a precise term of art and compliance may well depend upon what the persons involved want to accomplish in the annexation proceeding or in the reorganization plan. Thus in most instances I would yield to the discretion of the county committee and the State Board in these matters and not substitute my judgment for theirs concerning the boundaries. Nevertheless, it is apparent to me that this particular proposal is such an egregious infringement on the purpose of the statute that I agree we have no choice but to reverse the judgment.